Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Preliminary Amendment
2.	A Preliminary Amendment to the specification and claims filed 6/13/2018 and has been acknowledged.
Information Disclosure Statement Objection
3.  	The information Disclosure Statement (IDS) filed on 6/13/2018 has been considered.  
            Claim Objections

4.   	Claims 6, 16, and 20 are objected to because of the following informalities:
In Claim 6, “the method of claim 1, comprising” should be “the method of claim 1, further comprising”. 
In Claim 16, “select from” is repeated twice.
In Claim 20, “the presentation of the defect” should read “a presentation of the defect” to avoid lacking antecedent basis.
Appropriate correction is required. 
Improper Markush Group
5.	Claims 4, 10-11 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush Group (i.e., MPEP § 2117. 
The Markush grouping of: (a) a depth-frequency domain; a time-frequency domain; a borehole azimuth-depth domain; and a depth-time domain (in Claim 4); (b) a pipe, a borehole, a formation, and a combination thereof (in Claim 10); (c) a drilling parameter, a logging parameter, a completion parameter, a production parameter, and a combination thereof (in Claim 11); and (d) a pipe thickness, a metal loss, a magnetic permeability, a conductivity, a defect, and a combination thereof (in Claim 13), are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
(a) A borehole azimuth-depth domain for measurement of azimuth angle of a borehole while drilling and obtaining frequency component of the magnetic field at the location (depth) of the tool during rotation of the drilling. It is noted azimuth angles may change with well depth. A time-frequency domain includes a signal in both the time and frequency domains simultaneously (spectrogram). Thus, they do not have the same structural similarity. 
(b) A pipe does not have the same structural similarity as a borehole or formation and cannot combine a pipe with either formation or borehole, e.g. they do not share the same physical or chemical class; 
(c) A drilling parameter and a logging parameter could be in the same group. However, they do not have the same structural similarity as a completion parameter and/or a production parameter. It is noted a completion parameter and a production parameter are related to oil drilling analysis.
(d) A magnetic permeability and a conductivity could be in the same group. However, a pipe thickness does not have the same structural similarity as a magnetic permeability and/or conductivity, e.g. pipe thickness is related to a shape/size of the pipe while a magnetic permeability is related to magnetic field can penetrate through a material (e.g. a pipe). 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2-3, 5, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in Claims 2-3, “the downhole parameter” lacks antecedent basis. It is unclear as to whether the recitation in claim 1 last line, “a parameter of the downhole element” is the same “the downhole parameter” as recited in claims 2-3.
	b. The recitation in Claim 5, “a direct and/or non-defected signal from a total signal” is indefinite. It is not clear as to whether “a direct signal” and/or non-defected signal”? In addition, it is not clear as to whether “a total signal” is a total of defected and non-defected signals?  For purpose of the examination, it is interpreted “total signal measurements”.
	c. The recitation in Claim 7, “positive sign and negative sign” is indefinite. It is unclear as to what positive sign and negative sign is referred to? For purpose of the examination, it is assumed positive sign (intact) and negative sign (loss) of pipes.
	c. The recitation in Claim 11, “the method of claim 1, wherein an operational parameter” lacks antecedent basis. It is unclear as to whether “an operational parameter” is a new “drilling” parameter or from “the parameter of the downhole element” measured? 	
Claim Rejections - 35 USC § 101 
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
	Specifically, representative Claim 1 recites: lowering a downhole logging tool in the wellbore; obtaining, via the logging tool, a plurality measurements of a downhole element; processing the plurality of measurements to obtain a plurality of processed measurements; calculating a contour model based on the plurality of processed measurements; and determining a parameter of the downhole element based on the contour model.  
	
	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
. Thus, the step 2A – prong I is Yes.  
	Similar limitations comprise the abstract idea of Claims 15 and 18.
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claims 1, 15 and 18, the steps of “lowering a downhole logging tool in the wellbore; obtaining a plurality measurements of a downhole element; processing the plurality of measurements to obtain a plurality of processed measurements”, are recited at a high level generality (e.g. preparing, gathering and processing data). Thus, the claim steps amount insignificant extra-solution activities. A measuring device (claim 15) and a downhole logging tool (claims 1 and 18) are well-understood, routine, and conventional equipment when it is claimed in a merely generic manner. A computer-
Furthermore, the preambles: a method for taking measurements in a wellbore in claim 1, a downhole logging tool in claim 15, and a system in claim 18, where the additional element in the preamble is not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, thus, are not patent eligible.
Dependent claims, Claims 2-14, 16-17, and 19-20 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as 
AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 1, 3, 7-13, and 15-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Gao et al (US 2015/0240627) in view of Mishkhes et al, hereinafter Mishkhes (US 2017/0010382).    
As per Claims 1, 15, and 18, Gao teaches a method, a tool, and a system for taking measurements in a wellbore comprising: 
lowering a downhole logging tool in the wellbore (Fig 6, step 602, Fig 1, LWD logging tool 112, [0020]); 
obtaining, via the logging tool, a plurality measurements of a downhole element (MWD and LWD tools for measuring and acquiring data, [0019]); 
Gao does not explicitly teach processing the plurality of measurements to obtain a plurality of processed measurements, and determining a parameter of the downhole element based on the contour model. 
Mishkhes discloses processing the plurality of measurements to obtain a plurality of processed measurements (Fig 2- processing steps 204-210, [0032]-[0033], [0038]); 
calculating a contour model based on the plurality of processed measurements (calculate a thickness “contour model” of pipe [0006]-[0008], Figs 4A-4D, [0045], [0051], [0055], [0025]-[0026]); and 
determining a parameter of the downhole element based on the contour model (determine parameter of, e.g. “corrosion rate” by the thickness/shape class as shown in Figs 5A-5B, [0062]-[0063]).  
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gao to implement the teaching of Mishkhes to classify and determine the corrosion of the casing string based on the sizes and shapes measured of the casing string. 
As per Claim 3, Gao in view of Mishkhes teaches the method of claim 1, Gao does not teach creating a visual representation based on the downhole parameter.  Mishkhes discloses creating a visual representation based on the downhole parameter (display data on GUI, Figs 3-4, charts 410-440, [0073], [0089]-[0090]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gao to display the corrosion 
As per Claim 7, Gao in view of Mishkhes teaches the method of claim 1, Gao does not explicitly teach the contour model is selected from the group consisting of a contour shape, a width, a height, a positive sign, a negative sign, and a combination thereof. Mishkhes further discloses wherein the contour model is selected from the group consisting of a contour shape, a width, a height, a positive sign, a negative sign, and a combination thereof (Fig 1, the pipe shape, width, height of the pipe casing corroded away and is gone while other side is still intact, [0026], metal loss percentage plotted [0038]-[0040]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gao to display a corrosion pipe as taught by Mishkhes that would facilitate the user more accurate determination if severe metal loss occurred. 
As per Claim 8, Gao in view of Mishkhes teaches the method of claim 1, Gao does not explicitly teach comprising generating a visualization of the contour model. Mishkhes further discloses comprising generating a visualization of the contour model (Figs 1 and 4A-4D, [0005], [0016]-[0019, [0045], [0051]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gao to generate the probability graph as taught by Mishkhes that would display the corrosion data to the user GUI for more accurate determination if severe metal loss occurred. 
As per Claim 9, Gao in view of Mishkhes teaches the method of claim 1, Gao does not teach wherein calculating the contour model comprises applying a level set Mishkhes further discloses wherein calculating the contour model comprises applying a level set function (Figs 5A-5B, applying “the corrosion class” considered “a level set function”).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gao to apply the corrosion class as taught by Mishkhes that would facilitate the user for more accurate determination if severe metal loss occurred. 
As per Claim 10, Gao in view of Mishkhes teaches the method of claim 1, Gao further teaches wherein the downhole element is selected from the group consisting of a pipe, a borehole, a formation, and a combination thereof (casing pipe, [0109], Claim 6).
As per Claim 11, Gao in view of Mishkhes teaches the method of claim 1, Gao further teaches wherein an operational parameter is selected from the group consisting of a drilling parameter (measurement while drilling WMD, [0019]), a logging parameter (logging while drilling LWD, [0019]), a completion parameter, a production parameter, and a combination thereof [0019].  
As per Claim 12, Gao in view of Mishkhes teaches the method of claim 1, Gao further teaches wherein the downhole element is a pipe (casing pipe, [0109], Claim 6). 
As per Claim 13, Gao in view of Mishkhes teaches the method of claim 12, Gao further teaches wherein the downhole element is a pipe [0022]; and the parameter of the pipe is selected from selected from the group consisting of a pipe thickness [0026], a metal loss [0033]-[0034], a magnetic permeability, a conductivity [0029], a defect [0026], and a combination thereof [0026], [0029].  
As per Claims 16 and 19, Gao in view of Mishkhes teaches the downhole logging tool and the system of claims 15 and 18, Gao further teaches wherein the 
As per Claims 17 and 20, Gao in view of Mishkhes teaches the downhole logging tool and the system of claims 15 and 18, Gao does not explicitly teach wherein the operations include transmission of the parameter to the surface for representation of the defect on a display screen. Mishkhes further discloses the operations include transmission of the parameter to the surface for representation of the defect on a display screen (Figs 1 and 4, [0026], [0073], [0089]-[0090]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gao to display the corrosion data to the user GUI as taught by Mishkhes that would facilitate the communication/ interaction between the user and the downhole system. 
13.	Claims 2, 4-6, and 14 are rejected under AIA  35 U.S.C. 103 as being obvious over Gao in view of Mishkhes and further Gao et al, hereinafter Gao101 (US 2015/0160101).  
As per Claim 2, Gao in view of Mishkhes teaches the method of claim 1, Gao although teaches downhole sensor 132 in Fig 1 monitors material loss in the downhole environment [0023], but Gao does not teach comprising adjusting at least one downhole operational parameter based on the downhole parameter. Gao101 discloses comprising adjusting at least one downhole operational parameter based on the downhole parameter (remove irrelevant and redundant features from measurements [0082], 
As per Claim 4, Gao in view of Mishkhes teaches the method of claim 1, Gao does not teach wherein the plurality of processed measurements are selected from the group consisting of a depth-frequency domain; a time-frequency domain; a borehole azimuth-depth domain; and a depth-time domain.  Gao101 discloses the plurality of processed measurements are selected from the group consisting of a depth-frequency domain; a time-frequency domain; a borehole azimuth-depth domain; and a depth-time domain (measured samples of time sampled speed of the moving component “time-frequency domain”, [0060], [0065], e.g. time-frequency domain features in Table 3 of [0078]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Gao and Mishkhes having time and frequency domain for defecting pipe as taught by Gao101 that would employ to produce more accurate results by detecting energies at motor defect characteristic frequencies of broken, e.g. features in frequency domain are not found in time domain (Gao101, [0080]). 
As per Claim 5, Gao in view of Mishkhes teaches the method of claim 1, Gao and Mishkhes do not teach wherein processing the plurality of measurements comprises subtracting a direct and/or non-defected signal from a total signal.  Gao101 discloses processing the plurality of measurements comprises subtracting a direct 
As per Claim 6, Gao in view of Mishkhes teaches the method of claim 1, but Gao does not explicitly teach comprising generating a visualization of the plurality of processed measurements in a spectrogram. Gao101 discloses generating a visualization of the plurality of processed measurements in a spectrogram (Fig 3, steps 350-370, order spectrogram process [0045], [0007]-[0014], see also [0029], [0086], [0094], Fig 18, steps 1845-1850).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Gao and Mishkhes to display a defective frequency spectrum of pipe as taught by Gao101 that would facilitate the user to timely diagnosis of defects in any of the components of the drilling rig to prevent progressing unnoticed or unexpected cause substantial equipment damage and costly downtime of the drilling operation (Gao101, [0032]).  
As per Claim 14, Gao in view of Mishkhes teaches the method of claim 12, Gao and Mishkhes do not explicitly teach wherein the parameter of the pipe is defect, and a visualization of the defect is reproduced on a display screen. Gao101 discloses the parameter of the pipe is defect, and a visualization of the defect is reproduced on a 
Conclusion
14.	In addition to the above prior art, with the same concept of pipe defect in a borehole such as Guo et al (US 2015/0108339 – Pulse-Neutron Tool Methods and Systems for Monitoring Casing Corrosion), Wooley (US patent 3087546 – 
Methods and apparatus for removing defective casing or pipe from well bores),
Johnson (US patent 6131659 – Downhole well corrosion Monitoring Apparatus and Method), Dau (US patent 4290308 - Method of monitoring defects in tubular products), and Stacy et al (US patent 9194183 - Methods and systems for drilling boreholes: implement a drilling defect mitigation). 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863